Citation Nr: 1623353	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  08-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic head injury (TBI) with headaches.

3.  Entitlement to an effective date earlier than June 21, 2006, for the grant of service connection for schizoaffective disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to August 1979.  

These matters, among others, initially came before the Board of Veterans' Appeals (Board) on appeal from February 2007 and December 2007 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  In April 2011 and August 2012, the Board remanded these matters to the agency of original jurisdiction (AOJ) for additional development.

In the April 2011 remand, the Board instructed the AOJ to obtain treatment records from the Social Security Administration (SSA); as well as outstanding VA treatment records.  In a May 2011 letter, SSA indicated that there were no records pertaining to the Veteran on file.  In August 2011 correspondence, the Veteran indicated that he has never applied to SSA for benefits.

In August 2012, the Board decided some of the issues, to include the reopening of the service connection claim pertaining to the left knee.  The reopened left knee service connection claim, as well as the initial rating, earlier effective date, and TDIU claims were remanded for further development.  

Notably, the earlier effective date claim was remanded in order for the AOJ to provide the Veteran with a statement of the case (SOC) as it was found that he submitted a timely notice of disagreement (NOD).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes, however, in an April 2008 SOC, the AOJ included the earlier effective date claim, and in his April 2008 substantive appeal, the Veteran indicated that he wanted to appeal all issues listed on the SOC.  Nevertheless, pursuant to the August 2012 remand, the AOJ issued another SOC with regards to the earlier effective date in July 2014, and the Veteran subsequently filed a substantive appeal that same month.

Finally, in a July 2011 statement, the Veteran appears to raise a claim for entitlement to service connection for a right knee disability as well as a right hip disability.  As these matters have not been adjudicated by the AOJ, they are not properly before the Board; hence, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal is now processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a left knee disability that had its onset during service or within an applicable presumptive period, or is otherwise related to service.

2.  Prior to October 23, 2008, the Veteran's TBI residuals with headaches resulted in subjective complaints of headaches.

3.  Since October 23, 2008, the Veteran's TBI residuals with headaches have not resulted in prostrating attacks occurring on an average of once a month over the last several months.

4.  The RO received the Veteran's informal claim for service connection for a mental condition on June 21, 2006. 

5.  The record contains no statement or communication from the Veteran or a representative, prior to June 21, 2006 that constitutes a pending claim for service connection for a mental condition.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2015); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Prior to October 23, 2008, the criteria for an initial increased rating in excess of 10 percent for service-connected TBI with residual headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes (Codes) 8045, 9304 (effective prior to October 23, 2008).

3.  From October 23, 2008, forward, the criteria for an initial increased rating in excess of 10 percent for service-connected TBI with residual headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 4.124a, Codes 8045, 8100 (2015).

4.  An effective date earlier than June 21, 2006, for the grant of service connection for schizoaffective disorder is without legal merit.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Relevant to the service connection claim, the RO provided adequate notice in June 2006.  With regards to the claims for a higher initial rating for residuals of a head injury with headaches; as well as the earlier effective date for the grant of service connection for schizoaffective disorder, service connection for such disabilities were granted in a February 2007 rating decision.  The Veteran is now appealing the downstream issues of the initial rating that was assigned for the head disability, and the effective date assigned for the mental condition.  Therefore, additional notice under the VCAA is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, pursuant to VA's duty to assist in the development of a claim, VA has associated with the Veteran's claims file VA treatment records, non-VA treatment records, and service treatment records (STRs).  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).

VA did not provide an examination or obtain an opinion as to the etiology of the Veteran's left knee disability, but as explained in the merits section of this decision, only the Veteran's conclusory, generalized statements indicate association with service.  Thus, VA has no duty to provide an examination or obtain an opinion as to this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d. 1274 (Fed. Cir. 2010). 

The Veteran was afforded VA examinations addressing his headache disability/traumatic brain injury (TBI) in January 2007, December 2009, and August 2014.  The Board finds that collectively the VA examination reports are adequate because they are based on the Veteran's medical history and they describe the disability in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Veteran was offered an opportunity to testify at a hearing before the Board, but he declined.  The Veteran has not identified any outstanding evidence that could be obtained to further substantiate the claims, and the Board is also unaware of any such evidence.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims; and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. § 1101(3) (West 2015).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2015); 38 C.F.R. § 3.307(a)(3) (2015).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

The Veteran contends that his current left knee disability is a result of service.  Indeed, he indicates that he fell into a "fox hole" and sustained several injuries, to include his left knee.  He stated that he has experienced left knee pain since the injury.  See March 2007 NOD.
The Veteran's STRs are silent for any reference pertaining to his left knee.  During the August 1979 separation examination, the Veteran voiced no left knee complaints and clinical evaluation of his lower extremities was normal.  

During an October 1979 VA examination, the Veteran reported that he injured his left knee in basic training and that he currently experiences intermittent pain in the knee.  Physical examination of the left knee was unremarkable.  The examiner noted that history of left knee trauma was not found.

Post-service VA treatment records dated from July 2004 to July 2014 show the Veteran was evaluated for left knee pain in May 2006; however no specific treatment with regards to the Veteran's left knee is shown and a definitive diagnosis was not rendered at the time.  In a subsequent May 2009 VA treatment record, bilateral knee degenerative joint disease (DJD) is documented in the problem list; however, no specific treatment or etiology is shown.  There are no further left knee complaints or treatment noted in the treatment records.

The Board has first considered whether service connection is warranted on a presumptive basis.  The clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in August 1979.  In this regard, the Veteran's service treatment records are negative for such disease and post service treatment records show no diagnosis of left knee arthritis until May 2009.  As such, presumptive service connection based upon a chronic disease such as arthritis, is not warranted. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran separated from military service in August 1979 and the first medical evidence of any relevant treatment or evaluation was 37 years after this date.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (VA must consider "all of the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts," when considering the probative value to assign evidence of a prolonged period without medical complaint).  The lack of any contemporaneous lay or medical evidence of symptoms during or continuing after service preponderates against a finding that the Veteran manifested a chronic left knee disability in service and that he experienced continuity of symptomatology thereafter, or that his claimed left knee disability was otherwise caused or aggravated by his period of service.  Moreover, this finding is further bolstered by the fact that a VA clinician indicated in his October 1979 report (2 months post-service) after a thorough examination of the Veteran's left knee, that there was no history of in-service trauma to the left knee.  Further, VA treatment records dated from July 2004 to July 2014 show very intermittent left knee complaints with no specific treatment or etiology shown.

The Board further observes that the Veteran contends that he has suffered from left knee pain since the claimed in-service incident.  He is currently diagnosed with left knee DJD.  The provisions of 38 C.F.R. § 3.303(b) allow for presumptive service connection on the basis of continuity of symptomatology.  The Board notes, however, the Veteran's contentions are not credible.  As noted, the Board observes that there is no evidence of left knee arthritis until many years after service.  Indeed, while he voiced left knee complaints during the October 1979 VA examination, there are no further complaints from the Veteran with regards to his left knee until he submitted his claim to reopen in June 2006.  The first documented diagnosis of degenerative arthritis is on a May 2009 VA treatment record.  Overall, the Board places greater probative weight to the medical evidence which establishes that arthritis was not manifest until many years after service, and there is no indication that such is causally related to an event in service.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  There are no allegations or evidence that this disorder existed prior to service, or was caused or aggravated by his current service-connected disabilities.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In light of the foregoing, the Board finds that service connection is not warranted for the claimed left knee disability, to include the Veteran's diagnosed DJD, because the weight of the evidence is against finding that the claimed condition had onset during service or within an applicable presumptive period, or is otherwise related to his period of active service.

To the extent that the Veteran has asserted that his left knee disability is attributable to his period of service, the Board finds that he is not competent to provide evidence pertaining to such a complex medical issue such as the etiology of the left knee DJD because such an opinion requires the application of knowledge that is not within the realm of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

Accordingly, the Board finds that the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial rating

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating TBI Residuals - Regulatory Overview

The Veteran's service-connected residual headaches of a TBI is evaluated as 10 percent disabling, effective June 8, 2004, under 38 C.F.R. § 4.124a, Code 8045.  See 38 C.F.R. §§ 4.124a, Code 8045(effective prior to October 23, 2008).  

The criteria for evaluating a TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008), and the effective date for these revisions is October 23, 2008.  See also 38 C.F.R. § 4.124a, Note (5).  Note (5) to § 4.124a also states that a Veteran may request review under the new regulations and a rating under the revised criteria will not have an effective date prior to October 23, 2008.

The rating criteria in effect prior to October 23, 2008 provide that, for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma).  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of multi-infarct dementia associated with brain trauma.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8045, 9304 (effective prior to October 23, 2008).

Effective October 23, 2008, the revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

Evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

Evaluate cognitive impairment and subjective symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  

Initial Increased Rating for Residual Headaches of a TBI prior to October 23, 2008

The Veteran contends that an initial rating in excess of 10 percent for his service-connected disability is warranted.  In a January 2007 VA examination report, the Veteran reported that he experiences daily headaches and they are constant.  He indicated that the pain is located all over and he described the pain as sharp and throbbing.  He indicated that he has no aura or associated symptoms.  VA treatment records prior to October 23, 2008 also reflect complaints of, and treatment for, headaches.  Such subjective symptoms (headaches) are consistent with no more than the assigned 10 percent rating for evaluating brain disease due to trauma pursuant to Diagnostic Code 8045-9304 in effect prior to October 2008.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of multi-infarct dementia associated with brain trauma.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8045, 9304 (effective prior to October 23, 2008).  Here, prior to October 23, 2008, multi-infarct dementia associated with brain trauma is not demonstrated.  The governing criteria provided that, absent a diagnosis of multi-infarct dementia associated with brain trauma, purely subjective complaints - such as headaches in the instant case - symptomatic of the brain trauma warrant no more than the 10 percent rating assigned.  Id.

For these reasons, the Board finds that, for the increased rating period prior to October 23, 2008, the criteria for a schedular rating under Diagnostic Code 8045-9304 in excess of 10 percent for residual headaches of a TBI have not been met or more nearly approximated.  Id.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Increased Rating for Residual Headaches of a TBI from October 23, 2008, Forward

As discussed above, the rating criteria for TBI was amended, effective October 23, 2008.  

The Board notes that there are two possible diagnostic codes that cover the Veteran's headache disability: Codes 8045 and 8100 under 38 C.F.R. § 4.124a.

Migraines (to include, by analogy, headaches) are rated under Code 8100.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  This is the highest rating available under this Code.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is assigned for characteristic prostrating attacks averaging one for every two months during the last several months.  A noncompensable rating is assigned for less frequent prostrating attacks.  38 C.F.R. § 4.124a, Code 8100.

In this case, the evidence of record does not show the Veteran experiences prostrating attacks.  In fact, the Veteran reported during the December 2009 and August 2014 VA headache examinations that he does not experience prostrating attacks.  As such, the Veteran would be entitled to a noncompensable rating under diagnostic code 8100.

Alternatively, the Veteran's headache disability may be rated under diagnostic code 8045, which governs the rating of the residuals of a TBI.  The criteria for rating under diagnostic code 8045 are multifaceted, as discussed in detail above. 

The Veteran's migraine headaches fall under the "subjective symptoms" facet for residuals of TBI.  The medical evidence, primarily contained in the December 2009 and August 2014 VA examination reports, reflect that all of the Veteran's TBI residuals - which consist primarily of chronic headaches - are contemplated in the "subjective symptoms" facet.  Each facet under the TBI rating code is assigned a level of impairment.  38 C.F.R. § 4.124a, Code 8045.   

Under the subjective symptoms facet, the level of impairment ranges from zero to two.  The criteria for a level of impairment of zero, which corresponds with a noncompensable rating, includes subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.  Id.  

The criteria for a level of impairment of one, which corresponds with a 10 percent rating, includes three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  Id.  

The criteria for a level of impairment of two, which corresponds with a 40 percent rating, includes three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  Id.  

The December 2009 VA examination regarding TBI did not assign a severity rating or discuss all the pertinent symptomatology for rating purposes.  The December 2009 VA examination report indicates TBI symptoms including headaches, difficulty concentrating, memory problems, blurred vision, balance issues, dizziness, vertigo, fatigue, speech problems, and problems with judgment and decision-making.  Each of these symptoms fall under the "subjective symptoms" facet.  As the evidence showed the three or more subjective symptoms with mild functional impact, the RO determined that the 10 percent rating in effect continued to be appropriate.  The RO also noted that the Veteran's reportedly severe headaches resulted in no neurological deficits or activity restrictions.  

During the August 2014 VA TBI examination, the examiner noted the Veteran's TBI residuals were migraine headaches.  The examiner noted moderate impairment of memory, mild impaired judgment, social interaction that was frequently inappropriate, occasional disorientation to one of the four aspects, and mildly impaired visual spatial disorientation, in that the Veteran reported that he occasionally gets lost in unfamiliar surroundings.  The examiner indicated that such symptoms were related to the Veteran's service-connected schizoaffective disorder.  The Veteran reported frequent headaches and he endorsed mild photo/phonophobia.  With regards to the headaches, the Veteran stated "I live with them almost every day and I do what I need to do.  They don't stop me from living."

During the August 2014 VA headache examination, the Veteran reported pain on both sides of the head that worsens with physical activity.  He reported sensitivity to light and sound; however denied characteristic prostrating migraines.  The examiner noted that the headaches did not significantly interfere with the Veteran's daily living to include the ability to work.  

Based on the foregoing, the Board notes that the medical evidence does not reflect the Veteran's headaches are severe enough to warrant a level 2 impairment which would ultimately warrant the next highest rating (40 percent).  As there is no indication that the headaches require rest periods during most days.  Indeed, the Veteran has indicated that he experiences headaches almost every day, however, he continues to function, and even said they do not interfere with his daily living.  

As the evidence does not show that the Veteran's headache disability required periods of rest on most days or resulted in prostrating attacks, an increased rating is not appropriate.  The preponderance of the evidence is against the claim; as such, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria for the 10 percent rating in effect for the entire appeal period contemplate the severity and symptoms of the Veteran's service-connected headache disability.  The Veteran's headache disability is manifested by daily, mild to moderate headaches which do not require rest periods during most days or result in prostrating attacks.  These manifestations of the Veteran's disability are contemplated in the general schedule of ratings for the residuals of TBI located at 38 C.F.R. § 4.124a, Code 8045.  The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The Board notes, however, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  The rating criteria are therefore adequate to evaluate the Veteran's residuals of TBI, which primarily includes headaches, and referral for consideration of extraschedular rating is not warranted.

With regard to the possibility of a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has remanded this issue for further development.

Earlier effective date

The Veteran seeks an earlier effective date for the grant of service connection for his schizoaffective disorder. 

Generally, and except as otherwise provided, the effective date of a compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received. The "date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.   Recent rulemaking changes regarding the submission of claims received on or after March 24, 2015 are not applicable in this case because the Veteran's claim was received prior to this date.  

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In a May 2007 statement, the Veteran indicated that the medical evidence and his work history shows that he has had a psychiatric disability since his separation from service, and therefore he disagreed with the effective date assigned with regards to the award of the service connection claim.  

The claims file shows that the RO received the Veteran claims for service connection for 2 disabilities in September 1979, one month after service separation.  A mental disorder was not included in the claims.  The claims file is entirely silent for any statement by the Veteran or a representative that could be interpreted as a formal or informal claim for service connection for a mental disorder prior to 2006. 

In a statement dated June 19, 2006 and stamped as received by the RO on June 21, 2006, the Veteran noted, "I am requesting to open a claim for my mental condition which started while I was in the service."  

The Board finds that an effective date earlier than June 21, 2006 for service connection for schizoaffective disorder (claimed as mental condition) is not warranted because that is the earliest date in the record of receipt for any form of claim for service connection.  The Board acknowledges that treatment records prior to 2006 show treatment for a psychiatric disability.  The Board notes, however, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  The Veteran does not cite or contend that an earlier claim was submitted and received by VA.  

Where the law and not the facts are determinative of a denial in a claim for VA benefits, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a left knee disability is denied.

An initial rating in excess of 10 percent for residuals of a TBI with headaches is denied.

An effective date earlier than June 21, 2006, for the grant of service connection for schizoaffective disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's TDIU claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

With regard to the TDIU issue, the Veteran is currently service connected for schizoaffective disorder, evaluated as 70 percent disabling, and residuals of a TBI with headaches, evaluated as 10 percent disabling.  A combined disability evaluation of 70 percent is in effect.  Thus, the Veteran currently meets the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16.  Furthermore, an August 2014 VA examiner indicated that the Veteran's schizoaffective disorder was much more likely to be a factor that has contributed to the Veteran's inability to attain and sustain gainful employment and not his headache disability.  The examiner also indicated that the Veteran's low back, left hip, and leg (non-service-connected disabilities) also prevented employment.

The Board finds that further medical guidance is needed before this claim can be adequately adjudicated.  Indeed, it is unclear from the August 2014 examiner's opinion pertaining to entitlement to a TDIU whether the Veteran's non-service connected conditions of low back, left hip, and leg were considered in her determination that the Veteran is less likely to be able to obtain and maintain gainful employment.  

The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board notes, however, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As the opinion is unclear, the Board requires a medical examination for a full description of the effects of the Veteran's service-connected disability upon his employment and ordinary activities.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since September 2014.

2.  The Veteran should be given another opportunity to identify any healthcare provider who treated him for his disabilities. 

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon completion of the above, the Veteran should be afforded appropriate VA examination(s) for a full description of the effects of his service-connected disability upon his employment and ordinary activities.  

The examiner is advised that the Veteran is service-connected for the following disabilities: schizoaffective disorder and residual TBI headaches.

The examiner is requested to describe the Veteran's employment and educational history.  Thereafter, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

A complete rationale should be provided for all opinions offered. 
 
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


